DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-13-22, 1-13-22, and 1-13-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 14, and 18.

Specifically regarding claim 1, Massof et al. (US20020181115) teaches the state of the art of a system.
But, Massof et al. fails to explicitly teach a combination of all the claimed features including a method comprising: determining, based on an output of the one or more sensors, whether a detected movement exceeds a threshold; in response to a determination that the detected movement exceeds the threshold, presenting, via the display, the plurality of subframe images in sequence at a second subframe rate greater than the first subframe rate; and in response to a determination that the detected movement does not exceed the threshold, presenting, via the display, the plurality of subframe images in sequence at the first subframe rate, as claimed.

Specifically regarding claim 14, Massof et al. (US20020181115) teaches the state of the art of a system.
But, Massof et al. fails to explicitly teach a combination of all the claimed features including determining, based on an output of one or more sensors of a wearable head device, whether a detected movement exceeds a threshold; in response to a determination that the detected movement exceeds the threshold, presenting, via a display of the wearable head device, the plurality of subframe images in sequence at a second subframe rate greater than a first subframe rate; and in response to a determination that the detected movement does not exceed the threshold, presenting, via the display, the plurality of subframe images in sequence at the first subframe rate, wherein the detected movement comprises one or more of a movement of the wearable head device, a movement of an eye of a user of the wearable head device, and a difference between a movement of the wearable head device and a movement of the eye, as claimed.

Specifically regarding claim 18, Massof et al. (US20020181115) teaches the state of the art of a system.
But, Massof et al. fails to explicitly teach a combination of all the claimed features including determining, based on an output of one or more sensors of a wearable head device, whether a detected movement exceeds a threshold; in response to a determination that the detected movement exceeds the threshold, presenting, via a display of the wearable head device, the plurality of subframe images in sequence at a second subframe rate greater than a first subframe rate; and in response to a determination that the detected movement does not exceed the threshold, presenting, via the display, the plurality of subframe images in sequence at the first subframe rate, wherein the detected movement comprises one or more of a movement of the wearable head device, a movement of an eye of a user of the wearable head device, and a difference between a movement of the wearable head device and a movement of the eye, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	8-4-22